Appeal from order denying defendants’ motion to dismiss the complaint for insufficiency and also on the ground that the contract on which the action is founded is unenforeible under the Statute of Frauds, or, in the event that the motion to dismiss be denied, to direct that the complaint be made more definite and certain. Order affirmed, with ten dollars costs and disbursements, with leave to defendants to answer within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.'